DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 7, 2022 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 – 5, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2016/0219283, hereafter Chen) in view of Zhang et al (US 2018/0048889, hereafter Zhang).
	Regarding claim 1, Chen discloses a method of decoding an image (Figure 3), comprising:
	 constructing reference samples for cross component prediction of a chroma component block in the image (¶ 80;  In CCP, the chroma residual signal is predicted using the reconstructed luma residual signal at the encoder side as where rC(x,y) and r′C(x,y) denote the original and reconstructed chroma residual samples at a position (x,y); it is well known in the art that to produce a residual signal a reference sample is needed and thus a reference sample was constructed to produce the residual signal);
	 deriving a cross component prediction parameter using at least one of the reference samples (¶ 80 and 81;  In some examples, the weighting factor α is explicitly signaled into the bit stream for each chroma transform unit in HEVC.; the claim provides no indication of what the cross component prediction parameter is and thus the weighting factor is one of the cross component prediction parameters);
	 and performing the cross component prediction of the chroma component block based on the down-sampled luma component block and the cross component prediction parameter (¶ 80).
	However, Chen does not explicitly teach down-sampling a luma component block corresponding to the chroma component block; wherein the down-sampling is performed using a corresponding sample of the luma component block and neighboring samples of the corresponding sample, wherein, in response to a case in which a number of the neighboring samples is 5, the neighboring samples include a sample adjacent to at least one of a left, a right, a bottom, a bottom-left, or a bottom-right of the corresponding sample;
wherein the reference samples include at least one of left reference samples or top reference samples,
wherein the left reference samples include a first sample belonging to a left neighboring block of the luma component block and a second sample belonging to a bottom-left neighboring block of the luma component block, and
wherein the top reference samples include a third sample belonging to a top neighboring block of the luma component block and a fourth sample belonging to a top-right neighboring block of the luma component block.
	In the same field of endeavor, Zhang teaches down-sampling a luma component block corresponding to the chroma component block; wherein the down-sampling is performed using a corresponding sample of the luma component block and neighboring samples of the corresponding sample, wherein, in response to a case in which a number of the neighboring samples is 5, the neighboring samples include a sample adjacent to at least one of a left, a right, a bottom, a bottom-left, or a bottom-right of the corresponding sample (¶ 162);
wherein the reference samples include at least one of left reference samples or top reference samples (¶ 134, 143, 162),
wherein the left reference samples include a first sample belonging to a left neighboring block of the luma component block and a second sample belonging to a bottom-left neighboring block of the luma component block (¶ 162), and
wherein the top reference samples include a third sample belonging to a top neighboring block of the luma component block and a fourth sample belonging to a top-right neighboring block of the luma component block (¶ 162).
	Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Chen in view of Zhang.  The advantage is improved image compression efficiency.
	Regarding claim 5, Chen discloses the method of claim 4, wherein the reference sample is constructed based on an intra prediction mode of the chroma component block (¶ 82;  Chroma intra prediction by reconstructed luma samples”, Joint Collaborative Team on Video Coding (JCT-VC) of ITU-T SG16 WP3 and ISO/IEC JTC1/SC29/WG11, JCTVC-E266, Geneva, 16-23 March 2011.) With LM prediction mode, the chroma samples are predicted based on reconstructed luma samples of the same block).  
	Regarding claim 10, arguments analogous to those presented for claim 1 are applicable for claim 10.
	Regarding claim 11, arguments analogous to those presented for claim 1 are applicable for claim 11.
As per claim 12, the method of claim 5,
wherein, in response to the intra prediction mode being equal to a first value, the cross component prediction parameter is derived using only the left reference samples belonging to the left neighboring block and the bottom-left neighboring block, and wherein, in response to the intra prediction mode being equal to a second value, the cross component prediction parameter is derived using only the top reference samples belonging to the top neighboring block and the top-right neighboring block (¶ 162).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487